        Case 19-14892-jkf            Doc 60      Filed 02/02/20 Entered 02/03/20 00:49:46                          Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-14892-jkf
Juanita Cooper                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: DonnaR                       Page 1 of 1                          Date Rcvd: Jan 31, 2020
                                      Form ID: 155                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 02, 2020.
db             +Juanita Cooper,   97 E. Duval Street,   Philadelphia, PA 19144-1921

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 31, 2020 at the address(es) listed below:
              BRAD J. SADEK    on behalf of Debtor Juanita Cooper brad@sadeklaw.com, bradsadek@gmail.com
              KERI P EBECK    on behalf of Creditor    Regional Acceptance Corporation kebeck@bernsteinlaw.com,
               jbluemle@bernsteinlaw.com
              MARY F. KENNEDY    on behalf of Creditor    Citizens Bank, N.A. f/k/a RBS Citizens, N.A.
               mary@javardianlaw.com, tami@javardianlaw.com
              MARY JACQUELINE LARKIN    on behalf of Creditor    Forge Credit Union mjlarkin@ohaganmeyer.com,
               jpitner@ohaganmeyer.com
              SCOTT F. WATERMAN (Chapter 13)    ECFMail@ReadingCh13.com
              SCOTT F. WATERMAN (Chapter 13)    on behalf of Trustee SCOTT F. WATERMAN (Chapter 13)
               ECFMail@ReadingCh13.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                              TOTAL: 7
  Case 19-14892-jkf          Doc 60     Filed 02/02/20 Entered 02/03/20 00:49:46                     Desc Imaged
                                      Certificate of Notice Page 2 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________________________
In Re: Juanita Cooper
              Debtor(s)                                                   Chapter: 13
                                                                          Bankruptcy No: 19−14892−jkf
_____________________________________________________________________________________________
                   ORDER CONFIRMING PLAN UNDER CHAPTER 13
    AND NOW, this January 29, 2020 upon consideration of the plan submitted by the debtor
under chapter 13 of title 11 U.S.C. and the standing trustee's report which has been filed; and it
appearing that:


     A. a meeting of creditors upon notice pursuant to 11 U.S.C. 341 (a) and a confirmation
hearing upon notice having been held;
      B. the plan complies with the provisions of 11 U.S.C. 1322 and 1325 and with other
applicable provisions of title 11 U.S.C.;
     C. any fee, charge or amount required under chapter 13 of title 28 or by the plan, to be paid
before confirmation, has been paid;
WHEREFORE, it is ORDERED that the plan is CONFIRMED.
                                                                  Jean K. FitzSimon
                                                                  Judge ,
                                                                  United States Bankruptcy Court
                                                                                                                   58
                                                                                                             Form 155
